                               Case 2:18-cv-01118-JAD-VCF Document 239
                                                                   238 Filed 07/13/20 Page 1 of 2
                                                                                                3



                          1     Leon F. Mead II, Esq.
                                Nevada Bar No. 5719
                          2
                                eMail: leon@meadlawgroup.com
                          3     Sarah Mead Thomas, Esq.
                                Nevada Bar No. 13725
                          4     eMail: sarah@meadlawgroup.com
                                MEAD LAW GROUP LLP
                          5
                                7201 W Lake Mead Blvd., Suite 550
                          6     Las Vegas, Nevada 89128
                                Tel: 702.745.4800
                          7     Fax: 702.745.4805
                          8
                            Attorneys for Defendant
                          9 QED, Inc.

                          10                         UNITED STATES DISTRICT COURT
                          11                                DISTRICT OF NEVADA
                          12
                             INTERIOR ELECTRIC INCORPORATED                     Case No.: 2:18-cv-01118-JAD-VCF
                          13 NEVADA, a domestic corporation,

                          14                               Plaintiff,

                          15          vs.

                          16    T.W.C. CONSTRUCTION, INC., a Nevada             STIPULATION AND [PROPOSED]
                                corporation; TRAVELERS CASUALTY AND             ORDER TO DISMISS COMPLAINT
                          17    SURETY COMPANY OF AMERICA, a                    AGAINST DEFENDANT QED, INC.
                                Connecticut corporation; MATTHEW RYBA, an       ONLY
                          18
                                individual; MARK WILMER, an individual;
                          19    GUSTAVO BAQUERIZO, an individual;
                                CLIFFORD ANDERSON, an individual;
                          20    POWER UP ELECTRIC COMPANY, a Nevada
                                corporation, dba POWER ON ELECTRIC                          ECF No. 238
                          21    COMPANY; BAMM ELECTRIC LLC, a
                                Nevada limited liability company; PROLOGIS,
                          22    L.P., a Delaware limited partnership; PHILCOR
                          23    T.V. & ELECTRONIC LEASING, INC., a
                                Nevada corporation, dba NEDCO; QED, INC., a
                          24    Nevada corporation; DOES I-X, inclusive; and
                                ROE CORPORATIONS I-X, inclusive,
                          25
                                                           Defendants.
                          26
                                T.W.C. CONSTRUCTION, INC., a Nevada
                          27    corporation,
                          28                               Counterclaimant,

Mead Law Group LLP
7201 W Lake Mead Blvd.,
        Suite 550
                                                                              STIPULATION AND ORDER TO DISMISS - 1
  Las Vegas, NV 89128
    T. 702 745.4800
    F/. 702.745.4805
                               Case 2:18-cv-01118-JAD-VCF Document 239
                                                                   238 Filed 07/13/20 Page 2 of 2
                                                                                                3



                          1            vs.
                          2 INTERIOR ELECTRIC INCORPORATED
                            NEVADA, a domestic corporation;
                          3 INTERIOR ELECTRIC, INC., a California
                            corporation; DOES I-X, inclusive; and ROE
                          4 CORPORATIONS I-X, inclusive,

                          5                                    Counterdefendants.
                          6

                          7
                                       Pursuant to FRCP 41, Plaintiff Interior Electric Incorporated Nevada (“Interior
                          8
                                Electric”) and Defendant QED, Inc. (“QED”) (collectively referred to herein as the
                          9
                                “Parties”), hereby stipulate and agree to dismiss QED only from this action with prejudice,
                          10
                                as the Parties have reached a settlement, and the Court has deemed the settlement to be a
                          11
                                good faith settlement. See [Doc. 237]. It is so stipulated.
                          12

                          13
                                 MARQUIS AURBACH COFFING                        MEAD LAW GROUP LLP
                          14
                                 /s/ Cody S. Mounteer                           /s/ Sarah M. Thomas
                          15     Cody S. Mounteer, Esq.                         Leon F. Mead II, Esq.
                                 Nevada Bar No. 11220                           Nevada Bar No. 5719
                          16
                                 Chad F. Clement, Esq.                          Sarah M. Thomas, Esq.
                          17
                                 Nevada Bar No. 12192                           Nevada Bar No. 13725
                                 Jared M. Moser, Esq.                           7201 W Lake Mead Blvd., Suite 550
                          18     Nevada Bar No. 13003                           Las Vegas, Nevada 89128
                                 Collin M. Jayne, Esq.                          Attorneys for QED, Inc.
                          19     Nevada Bar No. 13899
                                 10001 Park Run Drive
                          20     Las Vegas, Nevada 89145
                                 Attorneys for Interior Electric
                          21     Incorporated Nevada

                          22

                          23
                                                                         ORDER
                                It is so ORDERED.
                          24
                                      Based on the stipulation between Interior Electric Incorporated Nevada and
                          25    Dated: _________________                  __________________________________
                                QED, Inc. [ECF No. 238], which I construe    as a joint
                                                                          DISTRICT      motionJUDGE
                                                                                     COURT       under Local Rule 7-1(c)
                          26    because it was signed by fewer than all the parties or their attorneys, and with good
                                cause appearing, IT IS HEREBY ORDERED that ALL CLAIMS AGAINST QED,
                          27    Inc. are DISMISSED with prejudice, each side to bear its own fees and costs.
                          28
                                                                                   _________________________________
Mead Law Group LLP
                                                                                   U.S. District Judge Jennifer A. Dorsey
7201 W Lake Mead Blvd.,
        Suite 550
                                                                                   Dated: July 13,
                                                                                  STIPULATION      2020
                                                                                                 AND ORDER TO DISMISS - 2
  Las Vegas, NV 89128
    T. 702 745.4800
    F/. 702.745.4805
